Continuation Sheet for Advisory Action
	This application is being examined under the pre-AIA  first to invent provisions. 
Continuation of Box 3. The proposed amendments will not be entered. The proposed amendments to independent claim 11 to add the limitation of dependent claim 13 would change the scope of each of the claims that depend from claim 11 none of the other dependent claims previously depended from claim 11. The proposed amendments would further change the dependency of the claims by rewriting claims that depended from claim 1 to depend from claim 11. As independent claims 1 and 11 are not identical this proposed amendment would also significantly change the scope of each of the dependent claims. All of these changes in scope of the proposed amended claims would require further search and consideration, and may raise issues of new matter. Therefore the proposed amendments are NOT entered. 
Continuation of Box 12. The request for reconsideration has been fully considered, but it does NOT place the application in condition for allowance. 
Applicant alleges that because Wei teaches some anaerobic promoters had lower yield of PHB than PHB in non-anaerobic conditions, that there is not a reasonable expectation of success in using any anaerobic promoters. Applicant also alleges that because one of Wei’s preferred anaerobic promoters, lactate dehydrogenase promoter (Pldh) does not increase the overall production of PHB that there is no motivation to use this promoter. Applicant concludes by summarizing their reasons for using the lactate dehydrogenase promoter (Pldh), and highlight that their motivation for preferring this promoter is different from Wei’s motivation for preferring this promoter.
In response to applicant’s arguments, as stated in the Office Action mailed 1/21/21, it would have been obvious to combine Calabria and Wei to use oxygen as a growth promoting agent, and use Pldh to control the isoprene synthase gene, such that after the cells are expanded under normal aerobic conditions, they can be grown under anaerobic conditions for isoprene production. A person of ordinary skill in the art would have had a reasonable ldh to control the isoprene synthase gene, such that after the cells are expanded under normal aerobic conditions, they can be grown under anaerobic conditions for isoprene production because Wei teaches E. coli can be grown both aerobically and anaerobically, because Calabria teaches the isoprene synthase gene can be controlled by a promoter in E. coli, and because Wei teaches Pldh can be used to control a gene for production of the compound in E. coli for high compound accumulation under low or non-oxygen supply. The skilled artisan would have been motivated to use oxygen as a growth promoting agent, and use Pldh to control the isoprene synthase gene, such that after the cells are expanded under normal aerobic conditions, they can be grown under anaerobic conditions for isoprene production because Calabria is concerned with efficient large scale production of isoprene using E. coli, and Wei teaches methods for more efficient production of compounds using E. coli. While applicant highlights that their motivation for using oxygen as the growth promoting agent is different from the reasons stated in the references, there is no requirement that the art provide the same motivation as disclosed by applicant. The fact that applicant may have a particular motivation for using oxygen does not mean that the cited references must also provide the same motivation. As stated above, Wei provides motivation for using oxygen as the growth promoting agent, and to control the promoter, in Calabria’s method and there is no requirement that the references have identical motivation as the applicant. Therefore this argument is not persuasive.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653